Citation Nr: 0626979	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-44 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for Type 2 diabetes 
mellitus, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
November 1981.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned in March 2006.  A transcript of that hearing 
is associated with the claims file.  Subsequently, the 
veteran submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The veteran's service includes service in the waters 
offshore of Vietnam, but the conditions of his service did 
not involve duty or visitation in the Republic of Vietnam.

2.  Type 2 diabetes mellitus was not manifested during active 
service or within a year of the veteran's separation from 
service and is not shown to be causally or etiologically 
related to herbicide exposure or any other event during 
active service.


CONCLUSION OF LAW

Type 2 diabetes mellitus was not incurred in or aggravated by 
active service, is not due to herbicide exposure in service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186- 87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in August 2003, prior 
to the initial adjudication of his claim in the January 2004 
rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the August 2003 letter 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of Federal department or agency."  (emphasis in 
original).  This satisfies the regulation, in that it 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, not merely that 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on this element, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
question about the appropriate disability rating and 
effective date to be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private treatment records and a report of VA examination.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2005).

Legal analysis

The veteran is seeking service connection for Type diabetes 
mellitus, including as due to exposure to herbicides during 
service.

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The law provides that for veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending May 7, 1975, service connection may be presumed 
for certain diseases enumerated by statute and regulations 
that become manifest within a particular period, if any such 
period is prescribed.  The specified diseases include 
diabetes mellitus (Type 2).  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.309(e) (2005).  The Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442-449 (1996).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a) (6) (iii).  VA's General Counsel has determined that 
the regulatory definition (which permits certain personnel 
not actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  In addition, certain chronic diseases 
such as diabetes mellitus may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, service medical 
records, and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.

The veteran is seeking service connection for diabetes 
mellitus, which the medical evidence shows had its onset in 
2002.  He claims that it is due to service including exposure 
to herbicides in Vietnam.  Service connection connotes many 
factors, but essentially that a veteran has a current 
disability that had its onset or is otherwise related to 
service.  The veteran's service medical records are negative 
for complaints or findings referable to diabetes mellitus and 
the veteran has not identified or submitted any evidence of 
diabetes during service or within the one year period 
following his discharge from service.  The record includes a 
March 2003 VA examination that confirms he currently has 
diabetes.

The question is whether his diabetes mellitus is related to 
service.  Applicable law and regulations, set forth above, 
reflect that diabetes mellitus is one of the disabilities for 
which the presumption of service connection applies if the 
veteran served in Vietnam or the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. §  
1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  The veteran served 
on active duty from August 1961 to November 1981 and served 
on the USS NEW JERSEY off the coast of Vietnam from late 1968 
to early 1969.  He contends that while he was not on the 
ground in Vietnam, he came close enough to the land during 
maneuvers at night to be exposed to herbicides and he was 
exposed to equipment (lines used to check depths) that had 
been exposed to herbicide.  The record includes information 
concerning the veteran's ship, the USS NEW JERSEY, which 
confirms that the ship conducted missions off Vietnam at the 
time of the veteran's service.  The Board, however, finds 
that the record does not establish that the veteran was ever 
stationed in, or visited Vietnam proper as required by 
regulation and he has not argued otherwise.  At no point 
during his appeal, including at the March 2006 hearing, has 
the veteran alleged that he ever set foot in-country.  

The veteran does argue that he was awarded the Vietnam 
Service Medal and that such award should warrant service 
connection.  In response, the Board notes that while the 
veteran's DD 214s do not reflect that he was awarded the 
Vietnam Service Medal, his service personnel records reflect 
that a Vietnam Service Medal was issued based on the 
veteran's service aboard the USS NEW JERSEY in the Vietnam 
Combat/Hostile Fire Zone for three periods from late 1968 to 
early 1969.  Therefore, the Board will concede that the 
veteran was in fact awarded the Vietnam Service Medal.  
Unfortunately, the award itself is not enough to warrant 
service connection in this matter.  This award can be without 
actual service in the Republic of Vietnam, as the Vietnam 
Service Medal is awarded to those personnel who meet one of 
the following qualifications: (1) be attached to or regularly 
serve for 1 or more days with an organization participating 
in or directly supporting military operations in the Republic 
of Vietnam; or (2) be attached to or regularly serve for 1 or 
more days aboard a Naval vessel directly supporting military 
operations in the Republic of Vietnam; or (3) actually 
participate as a crew member in one or more aerial flights 
into airspace above Vietnam and contiguous waters directly 
supporting military operations; or (4) serve on temporary 
duty for 30 consecutive days or 60 nonconsecutive days in 
Vietnam or contiguous areas, except that the time limit may 
be waived for personnel participating in actual combat 
operations.  Additionally, the Board notes that the service 
medal was awarded to all members of the armed forces who 
served in Vietnam and contiguous waters and airspace between 
3 July 1965 and 28 March 1973 as well as to personnel serving 
in Thailand, Laos, or Cambodia in direct support of 
operations in Vietnam during the same time period.  See 
Department of Defense Manual 1348.33-M, Manual of Military 
Decorations and Awards, para. C6.6 (September 1996).) 
(emphasis added).  In this case, the veteran's receipt of the 
Vietnam Service Medal is not dispositive of the issue of 
service in Vietnam.  

Therefore, it cannot be presumed he was exposed to herbicide 
agents during his service, and entitlement to service 
connection for diabetes mellitus is not warranted pursuant to 
38 C.F.R. § 3.309(e) (2005).  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6).

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2004); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

However, as discussed above, there is no evidence that 
otherwise relates his diabetes to service or an event of 
service origin.  The veteran's service medical records are 
negative for any findings, complaints, treatment or diagnosis 
of diabetes mellitus while in service nor is there any 
evidence of diabetes mellitus being manifested to a 
compensable degree within one year of his discharge from 
service.  The medical evidence reflects that diabetes 
mellitus was first shown in 2002, over 20 years after 
service.  The record contains no medical evidence 
establishing a nexus between the veteran's military service 
and his current diabetes mellitus.  The Board acknowledges 
the medical opinions, including that provided on the March 
2003 VA examination report, that the veteran's diabetes 
mellitus is as likely as not related to exposure to Agent 
Orange.  However, as discussed above, the record does not 
show such exposure.  

The Board has also considered the contentions of the veteran 
and, inasmuch as the veteran is offering his own medical 
opinion and diagnoses, notes that the record does not 
indicate that the veteran has any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that while the veteran is competent to report symptoms, 
he does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  The veteran's assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

As noted above, the service medical records showed no 
diabetes.  Thus, there was no chronic disability shown during 
service.  Further, there is no continuity of symptomatology 
following service.  There is simply no record of any 
continuous symptoms of diabetes from his separation from 
service onward until 2002.  Despite the veteran's contentions 
that his diabetes is related to service, the record is devoid 
of supporting evidence.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  The preponderance of the evidence is against 
the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for Type 2 diabetes 
mellitus, including as due to exposure to herbicides, is 
denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


